DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-12, and 14 are presented for examination.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7-12, and 14 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method or a download server, comprising a memory and a processor, wherein the memory stores a computer program that, when executed by the processor, implements a method for processing a super-hot file, wherein the method includes: receiving a download request, for a target file, sent by a load balancing device, wherein the download request includes a cache parameter for indicating whether the target file is a super-hot file (major difference in the claims not found in the prior art), if the cache parameter indicates that the target file is a super-hot file, determining whether a currently recorded hotness value of the target file is less than a specified hotness threshold, and if the currently recorded hotness value of the target file is less than the specified hotness threshold, changing the currently recorded hotness value of the target file based on the specified hotness threshold and writing the target file into a cache; and -7-Attorney Docket No. 00215.0121.OOUS Client Ref P1810227USWS detecting a super-hot file from respective files based on a current hotness value of each file, and feeding back, to the load balancing device, report information including an identifier of the detected super-hot file, to allow the load balancing device to store the 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 18, 2021